

 SJ 35 ENR: Providing for the appointment of Michael Govan as a citizen regent of the Board of Regents of the Smithsonian Institution.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. J. RES. 35IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for the appointment of Michael Govan as a citizen regent of the Board of Regents of the
 Smithsonian Institution.That, in accordance with section 5581 of the Revised Statutes (20 U.S.C. 43), the vacancy of the Board of Regents of the Smithsonian Institution, in the class other than Members of Congress, occurring by reason of the expiration of the term of Dr. Shirley Ann Jackson of New York on May 5, 2017, is filled by the appointment of Michael Govan of California. The appointment is for a term of 6 years, beginning on May 6, 2017, or the date of the enactment of this joint resolution, whichever occurs later.Speaker of the House of RepresentativesVice President of the United States and President of the Senate